                  Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 1 of 8 PageID #: 2404
»   AO 24SB(Rev. 09/19) Judgmeni in a Criminal Case
                             Shecl I




                                                 United States District Court
                                                             IZastem District of New York

                    UNITED STATES OF AMERICA                                    j JUDGMENT IN A CRIMINAL CASE
                                         V-                                    )
                             Jose Rendon-Garcia                                 J Case Number: 1:15CR00348(S-1)-005(ERK)
                                                                               )          USM Number: 81211-053
                                                                               )
                                                                               )           Gary S. Villanueva
                                                                               )          Derendanl's Aliomev
    THE DEFENDANT:

    Ejpleaded guilty to count(s)              Counts One and a lesser-included count within Eleven of a twenty-nine count, superseding indictment.
    □ pleaded nolo contendere to count(s)
       which was accepted by the court.
    □ was found guilty on count(s)               The Court accepts the Plea taken before Magistrate Judge Scanlon on 4/20/2017.
       aAer a plea of not guilty.

    The defendant is adjudicated guilty of these offenses:

    Title & Section                      Nature of Offense                                                       Offense Ended              Count

    IB use. §1862(0.18 U.S.C. 11963(a)   RACKETEERING                                                            11/1/2015             Is

    18 u.s.c.§§ 1591(a) and 1591(b)(2)   SEX TRAFFICKING OF A MINOR - JANE DOE #3                                10/1/2006             11s




             The defendant is sentenced as provided in pages 2 through                8         of this Judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    □ The defendant has been found not guilty on count(s)
    B21 Count(s)       All Open Counts                         □ is      El are dismissed on the motion of the United States.
             It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordcred to pay restitution,
    the defendant must notify the court and United Slates attomey of material changes in economic circumstances.

                                                                                                                1/15/2019
                                                                               Dale orimposition of Judgment




                                                                               Signature of Judge




                                                                                                         Edward R. Korman, USDJ
                                                                               Name and Title of Judge

                                                                                                         1/29/2020
                                                                               Date
            Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 2 of 8 PageID #: 2405
AO 24SD (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                    Judgment — Page       2   of
 DEFENDANT:            Jose Rendon-Garcia
CASE NUMBER: 1:15CR00348(S-1)-005(ERK)

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of;
 one hundred and twenty(120) months on each count to run concurrent. Defendant to receive credit for time spent on detention
 prior to being extradited.




      ^ The court makes the following recommendations to the Bureau of Prisons:
           The Court recommends that the defendant be placed in the Southwest District.




      □ The defendant is remanded to the custody of the United States Marshal.

      □ The defendant shall surrender to the United States Marshal for this district:

          □ at                                   □ a.m.      □ p.m.         on
          □ as notified by the United States Marshal.

      □ 'ITie defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □ before 2 p.m. on                                            .
          □ as notified by the United States Marshal.

          □ as notified by the Probation or Prctrial Services Office.


                                                                RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                        to


 at                                               , with a certified copy of this Judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
             Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 3 of 8 PageID #: 2406
AO 245B(Rev. 09/19) Judgment in a Criminal Case
                    Sheet 3 — Supervised Release
                                                                                                        Judgment—Page           of

DEFENDANT: Jose Rendon-Garcia
CASE NUMBER: 1:15CR00348{S-1)-005(ERK)
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 five (5) years.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within IS days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           □ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse, (check if applicable)
4.      □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution, (check if applicable)
5.      ei You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
6.      □  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, el seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check \f applicable)
7.      □ You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 4 of 8 PageID #: 2407
AO 24SI3(Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                              Judgment—Page         4        of
DEFENDANT: Jose Rendon-Garcia
CASE NUMBER: 1:15CR00348(S-1)-005(ERK)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you tnust comply with the following standard conditions of supervision. These conditions arc imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   Afrer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation o^icer within 72 hours of
     becoming aware ofa change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission ofthe court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction, 'fhe probation officer may contact Uie
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.



Defendant's Signature                                                                                    Date
          Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 5 of 8 PageID #: 2408
AO 243B(Rev. 09/19) Judgment in a Criminal Case
                    Sheet 3D — Supervised Release
                                                                                             Judgment—Page    5     of
DEFENDANT: Jose Rencion-Garcia
CASE NUMBER: 1:15CR00348(S-1)-005(ERK)

                                      SPECIAL CONDITIONS OF SUPERVISION



 1- If removed, the defendant may not reenter the United States illegally;

2- The defendant shall cooperate with, and abide by all the instructions of immigration authorities, and comply with any
potential restitution and forfeiture orders;

3- Upon request, the defendant shall provide the United States Probation Department with full disclosure of his financial
records, and including commingled income,expenses, and liabilities to include yearly income tax retums with the
exception of the financial accounts reported I noted within the pre-sentence report;

4- The defendant is prohibited from maintaining and/or opening any additional individual, and/or joint checking, savings, or
other financial accounts for either personal or business purposes without the full knowledge and approval of the probation
 department;

5- The defendant shall cooperate with the probation officer in the investigation of his or her financial dealings, and shall
 provide truthful monthly statements of his income and expenses;

6- The defendant shall cooperate in the signing of any necessary authorizations to release information forms, permitting
the U.S. Probation Department access to financial information and records.

7- The defendant shall comply with any applicable state or federal offender sex offender registration requirements as
instructed by the probation department, the Bureau of Prisons or any state registration agency, in the state where he
 works, or is a student.
            Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 6 of 8 PageID #: 2409
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page       6    of
DEFENDANT: Jose Rendon-Garcia
CASE NUMBER: 1:15CR00348(S-1)-005(ERK)
                                              CRIMINAL MONETARY PENALTIES

     The derendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment              Restitution                Fine                  AVAA Assessment*            JVTA Assessment**
TOTALS            S 200.00                 S 308,700.00            S                      S                           S


D The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case(A0245C) will be
     entered aAer such determination.


^ The defendant must make restitution (including community restitution)to the following payees in the amount listed below.
     If the defendant makes a partial payment,each payee shall receive an approximately proportioned payment,
                                                                                                          ent, unless
                                                                                                               unless specified
                                                                                                                      specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nor"
                                                                                                          nonfederal victims must be paid
     before the United States is paid.

Name of Pavcc                                                  Total Loss***              Restitution Ordered         Priority or Percentage
 Jane Doe #3

 Jane Doe #5

 Jane Doe #6

 Jane Doe #8




TOTALS                              S                           0.00           S                   0.00


□     Restitution amount ordered pursuant to plea agreement S

□     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
      niieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      □ the interest requirement is waived for the             □ fine    □ restitution.

      □ the interest requirement for the           □    fine    □ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
♦* Justice for Victims ofTrafTicking Act of*^2015. Pub. L. No. 114-22.
* ** Findings for the total amount of losses are required under Chapters 109A, 110, IIOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23,1996.
             Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 7 of 8 PageID #: 2410
 AO ZifSB (Rev. 09/19) Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments


  DEFENDANT: Jose Rendon-Garcia                                                                                                                       ^
  CASE NUMBER: 1:15CR00348{S-1)-005(ERK)

                                                            SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A           Lump sum payment of$ 200.00                               due immediately, balance due
             □ not later than                                            , or
             □ in accordance with □ C, □ D,                            □ E,or            □ F below; or
 B □ Payment to begin immediately (may be combined with                               DC,           □ D, or □ F below); or
 C □ Payment in equal                                    (e.g.. weekly, monthly, quarterly) installments of $                           over a period of
                            (^S-mottihs or years), \o commence                                       id or dOrfayj) after the date of this judgment; or
 D □ Payment in equal                                   (e.g.. weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                                (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E □ Paytnent during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
     imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F      0 Special instructions regarding the payment of criminal monetary penalties:
             Restitution is to be made payable to the Clerk of Court at a rate of 10% of the defendant's net income upon
             release from prison.




The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
 SIbI                                                                    'rafficked by each defendant as laid out In the U.S. Attorne/s 7/31/2019 letter, EOF No 166 In
 bafficWn^hen        defendants were involved in trafficking a specific victim, any restitution owed to that victim shall be joint and several among the defendants involved In
(ZI   Joint and Several

      Case Number
      Defendant and Co-Defcndpt Names                                                                Joint and Several                      Corrcspondina Pavee
      (including defendant number)                              Total Amount                               Amount                                 i^fappropriate
      1:15-cr-00348-ERK-1
      Jovan Rendon-Reyes

□ The defendant shall pay the cost of prosecution.
□ The defendant shall pay the following court cost(s):
□ The defendant shall forfeit the defendant's interest in the following properly to the United States:


                                     following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment
prLwutmn and c^^^                           community restitution, (8) JVTA assessment, penalties, and (10) costs, including cost of
           Case 1:15-cr-00348-ERK Document 221 Filed 01/31/20 Page 8 of 8 PageID #: 2411
 AO 22|5B(Rev.09/19) Judgment in a Criminal Case
                      Sheet 6A — Schedule of Payments

 DEFENDANT: Jose Rendon-Garcia                                                             Judgment—Page
 CASE NUMBER: 1:15CR00348(S-1)-005(ERK)

        ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
 Case Number
 Defendant and Co-Defendant Names
                                                                       Joint and Several            Corresponding Payee,
tincluding defendant numhrr)                            Total Amount       Amount                          if appropriate
 1;15-cr-00348-ERK-2
Saul Rendon-Reyes


1:15-cr-00348-ERK-3
Guillermina Rendon-Reyes


1:15-cr-00348-ERK-4
Francisco Rendon-Reyes


1;15-cr-00348-ERK-6
Felix Rojas


1:15-cr-00348-ERK-7
Odilon Martinez-Rojas


1:15-cr-00348-ERK-8
Severiano Martinez-Rojas
